Citation Nr: 0918527	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
varicose veins in the right leg. 

2.  Entitlement to service connection for varicose veins in 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal. 

The issue of entitlement to service connection for varicose 
veins in the left leg is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Disability due to the Veteran's right leg varicose veins is 
manifested by persistent edema and pain with prolonged 
sitting and standing, but not by stasis pigmentation, eczema, 
persistent ulceration, or massive board-like edema. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
varicose veins on the right lower extremity are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim for a increased rating, the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Where there is a VCAA notice deficiency, some methods of 
demonstrating that the purposes of VCAA notice was not 
frustrated include: showing that any defect in notice was 
cured by actual knowledge on the part of an appellant that 
certain evidence (missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; establishing that a reasonable 
person could be expected to understand what was still needed 
based on the notice provided; or demonstrating the 
impossibility of a benefit being awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also, 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

Here, prior to the August 2005 RO decision in the matter, VA 
sent the Veteran a notice letter in April 2005 which apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  This notice letter also informed him 
that in order to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening in the severity of his condition.  
After the August 2005 decision, the RO sent a March 2006 
notice letter that informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although March 2006 notice letter was received after the 
initial adjudication of the Veteran's claim, the Board finds 
this error non-prejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was re-adjudicated and a December 2006 
supplemental statement of the case was provided to the 
veteran.  Mayfield 20 Vet. App. at 537. (A (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a re-
adjudication decision).  

While neither of the April 2005 notice letter nor the March 
2006 notice letter informed the Veteran of that evidence 
demonstrating the effect of his disability on his daily life 
would aid in substantiating his claim, the Veteran has not 
demonstrated any prejudicial error due to inadequate VCAA 
notice.   See Shinseki v. Sanders, 556 U.S. ___, No. 07-1209 
(2009).  Moreover, the Board notes that the evidence shows 
actual knowledge on the part of the Veteran of what evidence 
was needed to substantiate the claim(s).  Id.  Further, the 
other documentation contained in the Veteran's claims file 
also reflects notification with which a reasonable person 
could be expected to understand what was needed to 
substantiate the claim(s).

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Veteran has 
demonstrated actual knowledge of the need for evidence of the 
impact of the Veteran's disabilities on daily life, 
specifically by stating at the June 2006 RO Hearing that his 
disability has impacted his daily life. Specifically, he 
indicated that his varicose veins prevent him from standing 
or walking for long periods of time, and present him with 
difficulties in transportation outside his home.  As the 
Veteran has expressed actual knowledge of the relevance of 
evidence showing the effect of the varicose vein disability 
on his daily life, there was no prejudice caused by the 
absence of complete notice on the first and fourth elements 
of Vazquez-Flores notice.  

The second element of Vazquez-Flores notice is not applicable 
because the criteria found at the Diagnostic Code for rating 
varicose veins do not require specific measurements or test 
results to show that the disability has grown worse.  As for 
the third Vazquez-Flores notice element, documentation in the 
claims file reflects such notification that a reasonable 
person could be expected to understand how a disability 
rating will be determined by applying relevant diagnostic 
codes, if an increased rating is warranted.  In this case, 
the March 2006 statement of case contained the relevant 
diagnostic codes to employ should a rating increase be 
warranted.  A reasonable person would understand that the 
rating criteria for varicose veins provided in the March 2006 
statement of case would apply if the disability was found to 
have worsened.  

Accordingly, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim via his RO hearing 
and the re-adjudication of the claim in the December 2006 
supplemental statement of the case.  Mayfield 20 Vet. App. at 
537.

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in April 2005 and 
November 2006.  The Veteran's representative asserts in the 
April 2009 informal hearing presentation that the VA 
examinations were inadequate for rating purposes because 
neither examiner reviewed the Veteran's claims file prior to 
filing their reports.  The Board disagrees.  Although neither 
of the VA examiners had the Veteran's claims file at the time 
of the examination, each of the examiners recorded the 
Veteran's subjective history of his condition, identified the 
current severity of the Veteran's disability and provided a 
basis for that determination.  Both examinations addressed 
all aspects of the Veteran's claim for an increased rating.  
They provide the information necessary for VA to adjudicate 
the claim without any prejudice to the Veteran. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).  


2.  Increased Rating for Varicose Veins in the Right Leg

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of record beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  See Id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known 
as "staged" ratings.  Here, the Board does not find that 
"staged" ratings are warranted at any point during the 
appeal period because the evidence does not show variable 
symptomatology that is at any point more severe than that 
which warrants the current rating.  38 C.F.R. § 4.71a; See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1

The Veteran's disability has been rated 40 percent under a 
general set of criteria applicable to diseases of the heart 
and veins found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Under the criteria found at Diagnostic Code 7120, a 40 
percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120. 

A higher disability rating of 60 percent is warranted for 
varicose veins with persistent edema or subcutaneous 
indurations, stasis pigmentation or eczema, and persistent 
ulceration.  Id.  A 100 percent rating is warranted for 
varicose veins with massive board-like edema with constant 
pain at rest.  Id.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

In January 2005, the Veteran submitted a statement that 
included a claim for a rating in excess of 40-percent for 
disability due to varicose veins in the right leg.  In that 
statement, the Veteran reported that he had constant pain in 
both legs, and that he requires the aid of a walker to 
ambulate. 

The Veteran was afforded a VA examination in April 2005.  In 
that examination report, the examiner observed that the 
Veteran had varicose veins in both legs.  He reported that 
the Veteran complained of swelling and a "constant aching 
discomfort in both legs and thighs".   The Veteran reported 
that over the past four or five years, he had increasing 
difficulty ambulating, and that he had to use a "rollator" 
to assist him in walking around his house.  He also reported 
that he had difficulty in navigating outside his home. 

The Veteran's treatment records from VA Medical Center in 
Newington (VAMC) dated July 2005 to September 2006 showed 
that the Veteran received anticoagulation treatment to 
prevent deep venous thrombosis.  In some of those treatment 
reports, the examiner observed that the Veteran had edema in 
the left extremity, and that he had pain, swelling, and 
redness in both lower extremities.  See VAMC treatment report 
July 2005 and June 2006.  In other treatment reports, there 
was no evidence of swelling or redness in the lower 
extremities.  See VAMC treatment report August 2005 and May 
2006. 

The Veteran underwent another VA examination in November 
2006.  The November 2006 examiner observed that the Veteran 
had superficial varicose veins in both legs.  In the left 
leg, the examiner observed varicose veins in the proximal and 
medial tibial area that measured 9 cm by 11 cm.  The examiner 
reported that the Veteran had pitting edema bilaterally.  
There was no evidence of calor or rubor.  The Veteran 
reported that he had difficulty walking and standing for long 
periods of time, and the examiner observed that the Veteran 
could not walk more than 10 feet without assistance.  The 
November 2006 VA examiner concluded that the Veteran's 
varicosities have gradually worsened over the years, however, 
the examiner found that the condition was "not severe at 
this time."  The examiner also concluded that the Veteran's 
"functional impairment as specific to the right leg 
varicosities is considered to be moderate." 

In support of his opinion, the November 2006 VA examiner 
noted that the Veteran had "numerous problems, including 
diabetes, hypertension, a seizure disorder, dyslipidemia, 
cardiovascular disease, congestive heart failure, atrial 
fibrillation, chronic pulmonary disease, residuals of 
transient ischemic attacks..." which contributed to his 
overall condition and weakness in both legs.  The examiner 
concluded that the Veteran's "varicose veins are not solely 
responsible for his leg weakness, difficulty in standing and 
walking."  Rather, the examiner stated that the Veteran's 
difficulty in standing and ambulating "is due to the effects 
of his multiple medical problems." 

The medical evidence of record indicates that the disability 
due to the Veteran's right leg varicose veins most closely 
approximates the criteria for a 40 percent rating and that it 
is not so sever to approach the level that would approximate 
the criteria for a 60 percent rating.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  While the right leg varicose vein 
disability is manifested by persistent edema, which is on the 
list of criteria for both 40 percent and 60 percent ratings, 
this disability has no other manifestations that match the 
criteria for the increased, 60 percent, rating.  Clinical 
records contain no findings of subcutaneous induration, 
stasis pigmentation, eczema, or persistent ulceration.  There 
is evidence of redness in some of the treatment records; 
however, there is no medical finding of statis pigmentation.  
Without evidence showing that the Veteran's disability 
results in some of the additional symptoms itemized at 
Diagnostic Code 7120 under the criteria for the next higher 
rating, an increased rating is not in order.  

At the June 2006 RO hearing, the Veteran testified that he 
had constant pain, which increases with walking and prolonged 
sitting and standing.  The Board acknowledges that this is 
characteristic of a symptom more consistent with a 100 
percent rating; however, despite such subjective findings, 
there is no evidence that the Veteran has massive board-like 
edema, another symptom necessary for a 100 percent disability 
rating.  Rather, the competent medical evidence of record 
supports a finding of no more than moderate edema due to the 
Veteran's varicose veins in his right leg.  See November 2006 
VA Examination Report (Veteran's symptoms are "not 
severe").  Further, as noted by the November 2006 VA 
examiner, the Veteran's current symptomatology is not 
completely due to the service-connected varicosities in his 
right leg, rather, his difficulties in standing and 
ambulating are complicated by his multiple medical problems. 

Based on the foregoing, the Board concludes that the 
competent evidence of record demonstrates that the disability 
due to the Veteran's service-connected varicose veins of the 
right leg is manifested by edema and pain with prolonged 
sitting and standing, but not by subcutaneous indurations, 
persistent ulceration, statis pigmentation or massive board-
like edema.  The disability picture for the Veteran's 
service-connected right leg varicose veins is most consistent 
with the current 40 percent disability rating.  The Board 
considered the provisions of 38 U.S.C.A. § 5107(b) in making 
its determination; however, there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

As a final note, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the disability due to the Veteran's 
varicose veins in the right leg reflects so exceptional, or 
so unusual a disability picture, as to warrant the assignment 
of a higher evaluation on an extraschedular basis.  Further, 
neither the Veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  His varicose veins in the right leg have not required 
any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  The Veteran testified that he has 
difficulty ambulating outside his home, but the evidence of 
record indicates that it is his other medical problems, which 
are not service connected, that interfere with his ability to 
obtain employment.  Absent evidence of frequent periods of 
hospitalization or marked interference with employment 
because of his varicose veins in the right leg, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for varicose 
veins on the right leg is denied.

REMAND

The Veteran has claimed entitlement to service connection for 
varicose veins in his left leg.  As is explained below, the 
Board finds that additional development by the RO is 
necessary prior to adjudication of this claim. 

The evidence indicates the Veteran should be afforded another 
VA examination to determine whether his varicosities in his 
left leg are related to service.  Both the examination in 
April 2005 and the examination in November 2006 are 
inadequate for addressing this question, because the 
Veteran's claims file was not available at the time of either 
examination.  Without the claims file available for review, 
an examiner has no basis upon which to opine as to the 
likelihood that a current condition is linked to service.  
 
The record shows that the Veteran was diagnosed with varicose 
veins in his right leg during service, and he was awarded 
service connection based upon that in service diagnosis.  The 
record further indicates that the Veteran was exposed to 
extreme cold temperatures while he was stationed in Korea 
during service.  The Board notes that the evidence of record 
also shows that VA examinations in September 1975 and in 
March 1977 showed that the Veteran had varicose veins in both 
legs.  

In view of the foregoing, the Board finds that the RO should 
arrange for a VA examination that takes the Veteran's claims 
file into account and provides a medical opinion as to the 
likelihood that disability due to the Veteran's left leg 
varicose veins is related to service.  VA's statutory duty to 
assist the Veteran includes providing an adequate VA 
examination by a specialist under the circumstances of this 
case where such an examination is necessary to render a 
decision.   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2008).



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
the appropriate VA examination to 
determine whether the Veteran's varicose 
veins in the left leg are related to 
service.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all the findings 
should be set forth in detail.  The 
Veteran's claims file must be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

After review of the claims file and 
examination, the examiner should diagnose 
any vascular problems in the Veteran's 
left leg, and indicate when such condition 
was first shown.  Further, the examiner 
should provide a medical opinion 
indicating whether it is at least as 
likely as not that such disorder was 
related to any aspect of the Veteran's 
period of service.  

2.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




___________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


